Citation Nr: 0715625	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  04-38 417A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.	Entitlement to service connection for an ear disability 
manifested by earaches and ear wax build-up.

2.	Entitlement to an initial compensable rating for service 
connected bilateral hearing loss.  

3.	Entitlement to an effective date for the grant of 
service connection for tinnitus, prior to April 30, 
2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1959 to February 
1963.

This matter is before the Board of Veterans' Appeals (Board) 
from a February 2002 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon, which 
denied service connection for a disease manifested by 
earaches or wax build-up; granted service connection and 
assigned a noncompensable rating for bilateral hearing loss; 
and granted service connection and assigned a 10 percent 
rating for tinnitus from April 30, 2001, the date the RO 
received the veteran's claim for service connection.  The RO 
also denied the veteran's claim for service connection for 
multiple sclerosis.  In March 2002, the RO issued a notice of 
the decision, and the veteran timely filed a Notice of 
Disagreement (NOD).  Subsequently, in October 2004 the RO 
provided a Statement of the Case (SOC), and thereafter, in 
November 2004, the veteran timely filed a substantive appeal 
with respect to only the three issues listed on the title 
page of this decision: Service connection for an ear disease 
manifested by earaches or wax build-up; an initial 
compensable rating for hearing loss; and an effective date 
prior to April 30, 2001, for the grant of service connection 
for tinnitus.

The Board may only exercise jurisdiction over an issue after 
an appellant has filed both a timely notice of disagreement 
to a rating decision denying the benefit sought, and a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2005); 38 C.F.R. § 20.200 (2006); Roy v. Brown, 5 Vet. App. 
554 (1993).  As the veteran did not perfect his appeal of the 
denial of service connection for multiple sclerosis by 
submitting a substantive appeal, the Board does not have 
jurisdiction over this issue.

The veteran did not request a Board hearing on these matters.





FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of 
the information and evidence necessary to substantiate the 
claims addressed in this decision.

2.	The veteran does not have a current diagnosis of an ear 
disability manifested by earaches and wax build-up; his 
service medical records (SMRs) are negative of any 
complaints of, treatment for or diagnosis of earaches or 
other ear disorder; and no competent medical opinion 
causally links the veteran's current earache disorder (if 
any) to his active service or any incident thereof.

3.	The veteran's average puretone decibel losses and speech 
discrimination percentages from the October 2001 and March 
2004 VA audiological examinations convert to Roman numeral 
designations of II and II for the right and left ears 
respectively.   

4.	The RO received the veteran's service connection claim for 
tinnitus on April 30, 2001 and no other correspondence 
received prior to that date could be reasonably construed 
as a claim for this disability.


CONCLUSIONS OF LAW

1.	Service connection for an ear disability manifested by 
earaches and ear wax build-up is not warranted.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).  

2.	The criteria for assignment of an initial compensable 
disability rating for bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.85, 
4.86 & Tables VI, VIa, VII (2006).

3.	An effective date prior to April 30, 2001, for the grant 
of service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 5110, 7104 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.400, 20.101 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the April 
2001 and January 2004 letters sent to the veteran by the RO 
adequately apprised him of the information and evidence 
needed to substantiate the claims.  The RO thus complied with 
VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
inform the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The April 2001 and January 2004 letters from the RO satisfy 
these mandates.  These letters informed him about the type of 
evidence needed to support a service connection claim, 
namely, proof of: (a) an injury in military service or 
disease that began in or was made worse during military 
service, or an event in service causing injury or disease; 
(b) a current physical or mental disability; and (c) a 
relationship between the current disability and an injury, 
disease or event in service.  The January 2004 correspondence 
additionally apprised the veteran of the evidence required to 
support his higher rating claim, namely, that his service 
connected bilateral hearing loss had worsened.  These letters 
clearly disclosed VA's duty to obtain certain evidence for 
the veteran, such as medical records, employment records and 
records held by any Federal agency, provided the veteran gave 
consent and supplied enough information to enable their 
attainment.  They made clear that although VA could assist 
the veteran in obtaining these records, he carried the 
ultimate burden of ensuring that VA received all such 
records.  The letters additionally apprised the veteran that 
VA would schedule a medical examination or obtain a medical 
opinion for him if the RO determined such to be necessary to 
make a decision on the claims.  The January 2004 letter also 
specifically asked the veteran to provide VA with other 
supporting evidence or information.  The Board thus finds 
that the veteran was effectively informed to submit all 
relevant evidence in his possession, and that he received 
notice of the evidence needed to substantiate his claims, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly, 19 Vet. App. at 403; 
see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide some such notice to the veteran prior to the 
February 2002 RO decision that is the subject of this appeal 
in its April 2001 letter, however it supplied some notice 
after this decision in January 2004.  Notwithstanding this 
belated notice, the Board determines that the RO cured this 
defect by providing this complete VCAA notice together with 
readjudication of the claims, as demonstrated by the October 
2004 SOC.  Prickett v. Nicholson, 20 Vet. App. 370, 376-78 
(2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and readjudicating the claim in 
the form of an SOC to cure timing of notification defect).  
Any presumption of prejudice has been rebutted as "the 
purpose behind the notice has been satisfied . . . that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim[s]. . . ."  
Mayfield, 19 Vet. App. at 128.   

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims, but he was not 
furnished notice of the type of evidence necessary to 
establish a rating or effective date for disabilities at 
issue.  The Board is cognizant of recent Federal Circuit 
decisions pertaining to prejudicial error where VA does not 
fully comply with its duty to notify.  Specifically, in 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007), 
the Federal Circuit held that any error by VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial and that once an error 
is identified by the Veterans Court (Court of Appeals for 
Veterans Claims), the burden shifts to VA to demonstrate that 
the error was not prejudicial.  The Federal Circuit reversed 
the Court of Appeals for Veterans Claims' holding that an 
appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide ant 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  See also Simmons v. 
Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  

In this case, the failure to provide notice with respect to 
the Dingess requirements constitutes an error non-prejudicial 
to the veteran. Id.; Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where Board addresses question not addressed by 
agency of original jurisdiction, Board must consider whether 
veteran has been prejudiced thereby).  That is, the 
presumption of error is rebutted.  This is because the 
Board's determination that a preponderance of the evidence 
weighs against the claims for service connection for an ear 
disease, a compensable rating for hearing loss and an earlier 
effective date for the grant of service connection for 
tinnitus render moot any question about a disability rating 
or effective date.     

It is also pertinent to note that the evidence does not show, 
nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  While the veteran does not have the 
burden of showing prejudice, the fact that the record raises 
no plausible showing of how the essential fairness of the 
adjudication was affected is pertinent.  

In view of the forgoing, the presumption of error is 
rebutted.  Sanders, supra; Simmons, supra.  See also 
38 C.F.R. § 20.1102 (2006) (harmless error); Sutton v. Brown, 
9 Vet. App. 553 (1996); Bernard, supra.  


b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive October 2001 and March 2004 VA examinations, which 
were thorough in nature and adequate for the purposes of 
deciding these claims.  An audiological examination reveled 
findings adequate for rating purposes.  An ear examination 
ruled out a current diagnosis of an ear disease manifested by 
earaches or excessive wax build-up.  An examination or 
medical opinion is not relevant to the earlier effective date 
issue on appeal; it is evidence dated or received prior to 
April 30, 2001 that is pertinent with respect to this latter 
matter.  The Board finds that the medical evidence of record 
is sufficient to resolve this appeal, and the VA has no 
further duty to provide an examination or opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Service Connection for an Ear Disability Manifested by 
Earaches & Wax Build-Up

a. Law & Regulations
The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  

a. Factual Background
The veteran's April 1959 Report of Medical Examination for 
Enlistment discloses a normal clinical evaluation of the 
ears, and in the accompanying Report of Medical History, the 
veteran reported having had no ear trouble.  The veteran's 
other SMRs contain no complaints of, treatment for, or 
diagnosis of an ear disease manifested by earaches or 
excessive wax build-up, and the veteran's February 1963 
Report of Medical Examination for Separation contains a 
normal clinical assessment of all systems, to include the 
ears.  

In his April 2001 claim, the veteran conveyed that he had 
consulted with medical personnel for his ear problems during 
service while stationed at Baemerhaven, Germany, Keflavik, 
Iceland, and Sidi Yahia, Morocco as well as other stations.  
He indicated that treatment consisted of removal of wax 
build-up in the form of ear drops and oral pain medication.  

In a July 2001 statement the veteran indicated that he had 
sought treatment during service for earaches.  He also stated 
that he could not provide the names or addresses of 
individuals who could corroborate this information.    

An October 2001 VA medical examination report indicates that 
the veteran had a clear bilateral otoscopy.  In another 
October 2001 VA medical examination report by K.A.S. noted 
the veteran's report of having problems with wax in his ears 
necessitating removal of the wax.  During this examination, 
the veteran's ear canals and tympanic membranes were normal, 
without signs of infection, fluid, swelling or sign of 
tenderness.  The mastoid appeared normal without tenderness, 
and he had no scars around his ears.  The physician diagnosed 
the veteran with bilateral hearing loss, history of tinnitus 
and history of headaches, but did not diagnose the veteran 
with earaches.  

In his March 2002 NOD, the veteran claimed that he had severe 
earaches that are "directly due to the tinnitus and the 
continuous sound and pressure in my ears, which gives extreme 
pain."  He also stated that he received treatment for the 
earaches during active service in Iceland.  The veteran 
conveyed that he regularly performed a lavage of the ears, 
and stated that the fact that he had performed such a lavage 
only three days prior to the VA examination explained why the 
VA examiner detected clean and clear ear canals bilaterally 
during the examination.  He stated that he began developing 
earaches and problems with ear wax during service in 1959, 
for which he had to engage in weekly ear cleanings.  The 
veteran noted that while stationed in Keflavik, Iceland, he 
had to be transported several times to the base hospital for 
severe earaches, where he received lavage of the ears and was 
placed on restricted duty.  He acknowledged that this 
information was not in his SMRs, but explained that it was 
expunged, as he had been strongly considering reenlistment 
and such information would have precluded that.     

As disclosed in a May 2002 VA medical report, the veteran had 
clear ear canals.  At this time the veteran was fitted for 
bilateral hearing aids.

In July 2002, the RO issued a letter asking the veteran to 
supply dates he received treatment at the Reykjavik, Iceland 
Naval Hospital and information about the treatment received.        

In response, the veteran, a July 2002 letter, indicated that 
he had earaches during service, for which he received ear 
drops, lavage and minor pain medication.  He also stated that 
he had received treatment at the U.S. Air Force Base in 
Keflavik, Iceland, and not on any Naval Base there.    

In October 2002 the RO submitted a request for information 
for the veteran's SMRs.  These records were mailed in late 
October 2002.   

In a February 2004 statement, the veteran indicated that he 
had continual earaches bilaterally, which escalated with the 
use of hearing aids and also were manifested by discharge of 
waxy material from the ears.

In his November 2004 substantive appeal, the veteran 
indicated that he has constant earaches, which were part of 
his continuous headaches.  


b. Analysis
The Board determines that the preponderance of the evidence 
weighs against the veteran's service connection claim.  The 
veteran's SMRs are devoid of any complaints of, treatment for 
or diagnosis of an ear disease manifested by earaches or wax 
build-up, and his February 1963 Report of Medical Examination 
for Separation contains a completely normal clinical 
evaluation of the ears.  In addition, the veteran first filed 
an ear disability claim in December 2000 and another in April 
2001, both of which fall more than 35 years after his 
discharge from service.  The Board may and will consider such 
a significant lapse in time in its assessment of this claim.  
See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); 
see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 
2002) (en banc).  Moreover, although the veteran subjectively 
complains of having earaches and excessive wax in the ears, 
the medical evidence of record, specifically the October 2001 
and May 2002 VA medical reports, does not reflect a diagnosis 
of a bilateral ear disorder manifested by these reported 
symptoms.  Finally, no medical opinion of record offers a 
link between the claimed ear disorder and the veteran's 
active service or any incident thereof.  In light of this 
evidence and the absence of competent medical evidence in 
support of his claim, the Board must deny the claim.



III. Higher Initial Rating for Bilateral Hearing Loss

a. Law & Regulations
38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating 
Disabilities . . . for evaluating the degree of disabilities 
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in 
the rating schedule approximate the average impairment in 
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 
("The ratings shall be based, as far as practicable, upon 
average impairments of earning capacity resulting from such 
injuries in civil occupations").  Separate diagnostic codes 
pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Ratings for impairment of auditory acuity are set forth in 38 
C.F.R. § 4.85 through § 4.87, which contain the governing 
provisions, tables and diagnostic codes.  As a preliminary 
matter, an evaluation of the degree of hearing impairment 
requires results from an audiological examination, which must 
include a controlled speech discrimination test (Maryland 
CNC) and a puretone auditory test, to be conducted by a 
state-licensed audiologist.  38 C.F.R. § 4.85(a); see 
Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998) (noting 
that disability rating assignments are based on average 
scores of puretone decibel loss and percent of speech 
discrimination); but see 38 C.F.R. §§ 4.85(c), 4.86 
(permitting ratings by using only the pure-tone auditory 
threshold test scores in certain circumstances).  Table VI, 
entitled "Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination," uses 
calculations from these two tests to determine a Roman 
numeral designation, which represents auditory acuity levels 
ranging from I, indicating essentially normal hearing, to XI, 
signifying profound deafness.  38 C.F.R. § 4.85(b) & Table 
VI.  The horizontal rows in Table VI represent nine 
categories based upon percentage of discrimination in the 
controlled speech discrimination test, whereas the vertical 
columns in Table VI represent nine categories of hearing loss 
based upon the puretone audiometry test.  38 C.F.R. § 4.85(b) 
& Table VI.  The applicable Roman numeral designation in any 
given case is determined by applying these test figures to 
the Table, and locating the designation found at the 
intersection of those two figures.  38 C.F.R. § 4.85(b) & 
Table VI; see Acevedo-Escobar, supra (noting that the Board 
simply must apply the scores provided by the exam to the 
slots in Table VI to calculate the Roman numeral designation 
for hearing loss).   

Once a Roman numeral designation from Table VI is attained 
for each ear, the Board looks to Table VII, entitled 
"Percentage Evaluation for Hearing Impairment (Diagnostic 
Code 6100)," to calculate the disability rating.  38 C.F.R. 
§ 4.85(e); see Acevedo-Escobar, 12 Vet. App. at 10.  
Horizontal rows in Table VII represent the ear having better 
hearing, while vertical columns represent the ear with poorer 
hearing.  38 C.F.R. § 4.85(e) & Table VII.  The Board 
determines the Table VII disability rating in a similar 
mechanical fashion as it assesses the Table VI Roman numeral 
designations: It inserts the relevant Roman numeral 
designations gleaned from Table VI into Table VII, and at the 
intersect of these designations, the appropriate disability 
rating appears.  See 38 C.F.R. § 4.85(e) & Table VII; accord 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) (stating 
that the Board assigns disability ratings for hearing 
impairment through a mechanical application of the rating 
schedule to the Roman numeral designations allotted after 
audiometric evaluations).  

38 C.F.R. § 4.85(c), governing application of another rating 
table, Table VIa, sets forth the Roman numeral designations 
for hearing impairment based solely on the puretone threshold 
average, and not on the Maryland (CNC) speech recognition 
test.  38 C.F.R. § 4.85(c) (entitled "Numeric Designation of 
Hearing Impairment Based Only on Puretone Threshold Average).  
It provides that "Table VIa will be used when . . . 
indicated under the provisions of § 4.86."  38 C.F.R. 
§ 4.85(c).  38 C.F.R. § 4.86, in turn, provides that: "(a) 
When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately."  38 C.F.R. 
§ 4.86(a).   Subsection (b) of § 4.86 states that "[w]hen 
the puretone threshold is 30 decibels or less at 1000 Hertz, 
and 70 decibels or more at 2000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately."  38 C.F.R. § 4.86(b).  

In the instant case, the veteran has challenged the initial 
disability rating for hearing loss, as opposed to having 
filed a claim for an increased rating.  Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999) (noting distinction between 
claims stemming from an original rating versus increased 
rating).  The veteran thus seeks appellate review of the RO's 
initial disability rating because of his dissatisfaction with 
it and objects to it as being too low.  See id.  

In a Fenderson appeal, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" rating.  Id., at 126.  The Board further 
notes that the rule that "the present level of disability is 
of primary importance," does not apply to a Fenderson 
appeal.  Id. (recognizing that this rule "is not applicable 
to the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability") (internal quotation marks omitted); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (applying rule 
in increased rating case).  Instead, the Board gives 
consideration to all the evidence of record from the date of 
the veteran's claim.  See Fenderson, supra, at 126, 127.  
Additionally, "[w]hen after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the [veteran]."  38 C.F.R. § 4.3.  
"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.
    
b. Factual Background & Analysis 
The veteran submitted to an October 2001 VA audiological 
examination, which included a puretone threshold test and a 
Maryland (CNC) word list test, and generated the following 
scores: For the puretone threshold test, in the right ear, 
decibels of 25, 25, 50 and 60 were reported for frequencies 
of 1000, 2000, 3000 and 4000 hertz respectively; in the left 
ear, decibels of 25, 25, 55 and 60 were reported at 
frequencies of 1000, 2000, 3000, and 4000 hertz respectively.  
The average of these puretone threshold scores amounted to 40 
for the right ear and 41 for the left ear.  The Maryland 
(CNC) word list speech recognition test demonstrated 88 
percent discrimination for both ears.  The audiologist 
diagnosed the veteran with moderate sensorineural hearing 
loss in the higher frequencies bilaterally.  In light of the 
veteran's test scores, the Board notes that 38 C.F.R. § 4.86, 
relating to exceptional patterns of hearing impairment, has 
no application.

Turning to Table VI to determine the Roman numeral 
designations for each ear, application of the right ear 
scores of 40 average puretone threshold and 88 percent speech 
recognition leads to a designation of II; application of the 
left ear scores of 41 average puretone threshold and 88 
percent speech recognition likewise leads to a designation of 
II.  Inserting the Roman numeral designations of II and II 
into Table VII yields a disability rating of zero percent.  
Accordingly, because the results of this audiological 
examination generate a zero percent disability rating, the 
Board concludes that the veteran is not entitled to an 
initial compensable rating for bilateral hearing loss based 
on this examination.  See Lendenmann, 3 Vet. App. at 349.

The veteran again underwent a VA audiological examination in 
March 2004 to assess the current severity of this disorder.  
This examination, which also included a puretone threshold 
test and a Maryland (CNC) word list test, generated the 
following scores: For the puretone threshold test, in the 
right ear, decibels of 40, 30, 55 and 75 were reported for 
frequencies of 1000, 2000, 3000 and 4000 hertz respectively; 
in the left ear, decibels of 35, 50, 60 and 60 were reported 
at frequencies of 1000, 2000, 3000, and 4000 hertz 
respectively.  The average of these puretone threshold scores 
amounted to 50 for the right ear and 51 for the left ear.  
The Maryland (CNC) word list speech recognition test again 
demonstrated 88 percent discrimination for both ears.  The 
audiologist diagnosed the veteran with bilateral mild to 
severe sensorineural hearing loss.  In light of the veteran's 
test scores, the Board notes that 38 C.F.R. § 4.86, relating 
to exceptional patterns of hearing impairment, has no 
application.

Turning to Table VI to determine the Roman numeral 
designations for each ear, application of the right ear 
scores of 50 average puretone threshold and 88 percent speech 
recognition leads to a designation of II; application of the 
left ear scores of 51 average puretone threshold and 88 
percent speech recognition likewise leads to a designation of 
II.  Inserting the Roman numeral designations of II and II 
into Table VII yields a disability rating of zero percent.  
Accordingly, because the results of this audiological 
examination also generate a zero percent disability rating, 
the Board concludes that the veteran is not entitled to an 
initial or staged compensable rating for bilateral hearing 
loss.  See Lendenmann, 3 Vet. App. at 349.

The Board acknowledges the veteran's objection to the VA 
auditory examination testing methods, which he asserts do not 
represent or reflect his true hearing abilities under real 
world circumstances.  With respect to the adequacy of the 
speech recognition and other auditory examination scores, the 
Board notes that 38 C.F.R. § 4.85(a) renders the puretone 
threshold and speech discrimination tests mandatory for an 
evaluation of a disability rating.  38 C.F.R. § 4.85(a) ("An 
examination for hearing impairment for VA purposes . . . must 
include a controlled speech discrimination test . . . and a 
puretone audiometry test") (Emphasis added).  The Board is 
bound, both by statute and regulation, to follow such 
provisions.  See 38 U.S.C.A. § 7104 ("The Board shall be 
bound in its decisions by the regulations of the 
Department"); 38 C.F.R. § 20.101(a) ("In its decisions, the 
Board is bound by applicable statutes [and] the regulations 
of the [VA]").  As such, the Board has no choice but to 
follow the directives of 38 C.F.R. § 4.85(a) and rely on such 
tests to discern the disability rating for the veteran's 
hearing loss.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.101(a); 
see also 38 C.F.R. § 4.85(b)-(e) (expressly employing 
puretone audiometry test results and results from speech 
discrimination test).  

The same rationale applies with respect to the veteran's 
disagreement with the zero percent disability rating.  
Pursuant to the dictates of 38 C.F.R. § 4.85 and Lendenmann, 
in determining this rating, the Board has engaged in, as it 
must, a "mechanical," objective application of the 
numerical data generated from the veteran's audiological 
examinations.  See Lendenmann, 3 Vet. App. at 349.  In this 
regard, the Board exercises no discretion, and simply must 
apply the test score numbers to the relevant Tables.  See 38 
C.F.R. § 4.85(b)-(e); accord Lendenmann, supra, at 349.  As 
noted above, the all of the VA examination scores 
conclusively led to the zero percent disability rating, and 
the Board lacks the authority to operate outside the bounds 
of applicable regulatory provisions, including the guidelines 
for the assignment of disability ratings set forth in 38 
C.F.R. § 4.85.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 
20.101(a).  

While the Board empathizes with the veteran's hearing 
impairment and apparent dissatisfaction with the current 
rating, and does not dispute the fact that he has a hearing 
disability, the Board must conclude, based on the results of 
mandatory auditory tests and the mechanical application of 
relevant regulations by which the Board is bound, that the 
level of his disability does not rise to a compensable 
rating.  See 38 C.F.R. § 4.85(b)-(e); see also 38 U.S.C.A. § 
7104; 38 C.F.R. § 20.101(a).

Extraschedular Ratings
As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including  
§ 3.321(b)(1), which governs extraschedular ratings. The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2006).  There has been 
no showing by the veteran that his service-connected hearing 
disability has necessitated any hospitalizations or has 
caused a marked interference with employment or other 
comparable effects.  In the absence of such factors, the 
criteria for submission for assignment of an extraschedular 
rating for his bilateral hearing loss pursuant to 38 C.F.R. § 
3.321(b)(1) are not satisfied.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


VI. Earlier Effective Date for Tinnitus

a. Law & Regulations 
38 U.S.C.A. § 5110(a) sets forth the provisions governing 
effective dates of awards for compensation.  It provides that 
"[u]nless specifically provided otherwise in this chapter . 
. . the effective date of an award based on an original claim 
. . . shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefore."  38 U.S.C.A. § 5110(a) (Emphasis added).  With 
respect to compensation awards, the statute also states that 
"[t]he effective date of an award of disability compensation 
to a veteran shall be the day following the date of the 
veteran's discharge or release if application therefore is 
received within one year from such date of discharge or 
release."  38 U.S.C.A. § 5110(b)(1) (Emphasis added).  
38 C.F.R. § 3.400 similarly provides that "[e]xcept as 
otherwise provided, the effective date of an evaluation and 
award of . . . compensation . . . will be the date of receipt 
of the claim or the date entitlement arose, whichever is 
later."  38 C.F.R. § 3.400 (Emphasis added).  

b. Factual Background
On April 30, 2001, the RO received the veteran's claim for 
service connection for tinnitus.

In a March 2002 letter, the veteran stated that he received 
treatment for tinnitus in 1991, and in a July 2002 
correspondence, he stated that he received treatment for and 
a diagnosis of tinnitus in 1989.  There is no indication that 
there are any VA medical records reflecting evaluation or 
treatment for tinnitus during the period of time in question 
that have not been obtained.  

During his February 2004 DRO hearing the veteran testified 
that he first claimed that he had tinnitus to the RO in 1989, 
1999 or 2000.  Hearing Transcript at 4.  The veteran also 
conveyed his belief that the effective date for this disorder 
would be the date from which he established that he received 
treatment for it.  Hearing Transcript at 4. 

In March 2004 the veteran submitted a letter, which 
highlighted certain typographical and other errors contained 
in the hearing transcript, which the Board has duly noted.   

c. Analysis
The record reflects that the RO received the veteran's 
service connection claim for tinnitus on April 30, 2001.  A 
review of the record also reveals that no correspondence 
submitted prior to that date can reasonably be construed as 
representing the filing of such a claim.  Thus, even assuming 
that the veteran in fact had a diagnosis of tinnitus before 
April 30, 2001, because the effective date of an award of 
service connection must be "the date of receipt of the claim 
or the date entitlement arose, whichever is later," the 
earliest possible time from which he would be legally 
entitled to benefits for this disorder under the express 
terms of 38 C.F.R. § 3.400 would be the date the RO received 
this claim.  The Board reiterates that it is bound, both by 
statute and regulation to follow such directives and may 
exercise no discretion in this regard.  See 38 U.S.C.A. § 
7104 ("The Board shall be bound in its decisions by the 
regulations of the Department"); 38 C.F.R. § 20.101(a) ("In 
its decisions, the Board is bound by applicable statutes 
[and] the regulations of the [VA]").  Therefore, the Board 
must deny this claim.  


IV. Conclusion 
For the reasons stated above, the Board finds that the 
veteran's claims are not warranted.  As the preponderance of 
the evidence is against the claims, the benefit of the doubt 
doctrine does not apply to the instant case.  Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert, 1 Vet. App. at 56.  






ORDER

Service connected for an ear disability manifested by 
earaches and wax build-up is denied.

An initial compensable or staged rating for service connected 
bilateral hearing loss is denied.  

An earlier effective date prior to April 30, 2001 for service 
connected tinnitus is 
denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


